[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                APR 19, 2010
                              No. 09-15768                       JOHN LEY
                          Non-Argument Calendar                    CLERK
                        ________________________

                     D. C. Docket No. 08-00317-CR-WS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

DIRICEA MCCANTS,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                               (April 19, 2010)

Before PRYOR, MARTIN and FAY, Circuit Judges.

PER CURIAM:

     William Gregory Hughes, appointed counsel for Diricea McCants in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and McCants’s conviction and

sentence are AFFIRMED.




                                          2